Citation Nr: 0030616	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  95-07 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel







INTRODUCTION

The appellant served on active duty from October 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that there are several additional claims that 
are the subject of a rating decision and a Statement of the 
Case dated in April and July 2000 respectively.  These claims 
have not yet been appealed to the Board, and as such are not 
currently before the Board. 


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the appellant's claim has been developed by the RO.

2. There is no medical evidence that the appellant currently 
suffers from active malaria, nor is there medical evidence 
establishing that the appellant suffers from any residuals 
of malaria.

3. The appellant has not suffered a relapse of malaria in the 
past year, nor does the medical evidence show that he has 
any residual disability that is related to malaria.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
malaria have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.88(b) Diagnostic Code (DC) 6304 (1995) 
and (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking a compensable disability rating for 
his residuals of malaria. VA has a duty to assist the 
appellant is developing facts pertinent to his claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This law rewrites the 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

In this regard, the Board notes that the RO collected the 
appellant's service medical records and voluminous VA 
outpatient treatment records.  The RO contacted private 
physicians indicated by the appellant, and obtained evidence.  
The appellant was provided two VA examinations, in 1995 and 
1998.  Additionally, the Board finds no evidence in the 
claims file indicating that there may be pertinent evidence 
available but not yet of record.  The veteran has been 
notified of pertinent development in the statement of the 
case and supplemental statements of the case.  

Although the RO did not readjudicate the veteran's claim 
subsequent to enactment of VCAA, all reasonable efforts to 
assist the veteran in obtaining supportive evidence have been 
made, and the Board finds he is not prejudiced by appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.   

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Board notes that the regulations pertaining to the rating 
of malaria under the Schedule for Rating Disabilities, 
38 C.F.R. Part IV (Rating Schedule), were amended, effective 
July 31, 1996.  See 61 FR 39875 (July 31, 1996).  This change 
occurred during the pendency of the veteran's appeal. The 
United States Court of Appeals for Veterans Claims has held 
that, where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted the version of the law or 
regulation most favorable to the veteran shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991).

The appellant was initially granted service connection for 
malaria by rating decision dated in April 1950.  The 
appellant was assigned a noncompensable rating at that time.  
In June 1994, the appellant filed a claim seeking a 
compensable evaluation for residuals of malaria.

VA outpatient treatment notes from August 1993 through 
November 1999 do not indicate any treatment for or diagnosis 
of malaria or any residuals of malaria.  These records make 
no mention of malaria at all.  

The appellant underwent a VA examination in February 1995.  
The report of the examination makes no mention of malaria and 
does not relate any current symptoms or disabilities to 
malaria.

The claims folder contains records of several 
hospitalizations, none of which were for malaria or residuals 
of malaria.  The appellant was hospitalized for a hernia, and 
for an irregular heartbeat.

A letter from the appellant's private physician dated April 
26, 1995 indicates that the appellant suffers from paroxysmal 
atrial fibrillation with episodes of recurrent symptoms as 
well as degenerative joint disease and osteoarthritis.  The 
doctor does not relate these symptoms to malaria, nor does he 
mention malaria.

The appellant underwent a VA examination in July 1998.  The 
examiner noted a history of malaria with three recurring 
episodes since the appellant left service, with the most 
recent being in 1957.  There is no indication of any 
recurrence of malaria since 1957.  There were no findings of 
liver or spleen abnormality.  The examiner provided several 
diagnoses including osteoarthritis, status post malarial 
episodes times three, status post tuberculosis, status post 
thyroid cancer, and status post frostbite of both feet.  
There is no indication that any of the appellant's current 
disabilities are related to malaria in any way.

A letter from the appellant's private physician dated October 
14, 1998 indicates that the appellant suffers from a variety 
of medical problems including atherosclerotic cardiovascular 
disease with paroxysmal atrial fibrillation and chronic 
Coumadin therapy for that condition.  The physician also 
indicates that the appellant underwent a thyroidectomy, and 
several herniorrhaphies.  The physician stated that he was 
somewhat confused by the reference to malaria in the letter 
from VA since he has not treated the appellant for malaria.  
There is no indication that the appellant's current 
conditions are related to malaria.

Under the current regulations, active malaria is assigned a 
100 percent rating, and residuals of malaria, such as liver 
or spleen damage, are rated under the appropriate system for 
that bodily function.  38 C.F.R. § 4.88b, DC 6304 (2000).

Under the old regulations, in rating disability from malaria, 
once identified by clinical and laboratory methods, or by 
clinical methods alone where the disease is endemic, the 
clinical course of the disease, the frequency and severity of 
recurrences, the necessity for and the reaction to 
medication, should be the basis of evaluation, not the 
presence or absence of parasites.  When there have been 
relapses following the initial course of treatment, further 
relapses are to be expected and for some time the veteran 
must be given the benefit of doubt as to unexplained fever 
for short duration, controlled by medication specific for 
malaria.  38 C.F.R. § 4.88 (1995).

The old regulations provided that a 10 percent evaluation is 
warranted for malaria which has been recently active, with 1 
relapse in the last year, or for old cases of malaria with 
moderate disability.  A 30 percent evaluation requires 
recently active malaria with 2 relapses in the past 6 months, 
or old cases of malaria with anemia.  A 50 percent evaluation 
is provided for either clinically active malaria so as to 
require intensive treatment, recently active malaria with 3 
or more relapses over the past 6 months, or in old cases of 
malaria with a marked general impairment.  Finally, a 100 
percent evaluation is provided for either clinically active 
malaria requiring hospital treatment for a contemplated or 
elapsed period of 14 days or more, or for malaria with a 
combination of cerebral symptoms, an enlarged spleen, anemia 
or other severe symptoms.  38 C.F.R., Part 4, DC 6304 (1995).

Applying the above criteria, the Board finds that a 
compensable rating is not warranted under either the new or 
the old regulations.  The appellant does not suffer from 
active malaria and therefore is not entitled to a 100 percent 
rating under the current regulations.  38 C.F.R. § 4.88b, DC 
6304 (2000).  Similarly, there is no medical evidence that 
the appellant suffers from any residuals of malaria.  There 
is no identifiable liver or spleen damage as a result of the 
malaria.  There is no evidence that any of the appellant's 
current conditions are related to malaria.  The voluminous 
outpatient treatment records make no mention of malaria, and 
the 1998 VA examination report indicates that the most recent 
malarial episode was in 1957.  Additionally, the appellant's 
private physician indicated that he was confused by the 
reference to malaria since he was not treating the appellant 
for malaria.  There was no indication that he felt any of the 
appellant's current disability was related to malaria.  Since 
the appellant does not have active malaria, and since there 
is no medical evidence linking any of his current 
disabilities to malaria, the appellant is not entitled to a 
compensable rating for residuals of malaria under the current 
regulations.  Id.

The appellant is not entitled to a compensable rating for 
residuals of malaria under the old regulations either.  The 
most recent malarial episode was in 1957.  There is no 
indication that the appellant has suffered any residuals of 
malaria since that time.  The Board notes that the 
regulations in place in 1995 required that "for some time 
the veteran must be given the benefit of the doubt as to 
unexplained fever of short duration, controlled by medication 
specific for malaria".  38 C.F.R. § 4.88 (1995).  It has 
been over 40 years since the appellant's last malarial 
episode and there is no indication that he suffers from 
unexplained fevers controlled by medication specific for 
malaria.  Under the old regulations, a 10 percent rating is 
assigned when the malaria is "recently active with one 
relapse in the past year; or old cases with moderate 
disability".  38 C.F.R. § 4.88b, DC 6304 (1995).  There has 
been no relapse in this case since 1957.  Additionally, there 
is no medical evidence establishing a current liver, spleen 
or other disability that is related to malaria.  Overall, the 
Board finds that the evidence does not establish entitlement 
to a compensable rating under the old regulations.

Therefore, the Board must deny the claim of entitlement to a 
compensable rating for residuals of malaria under both the 
current and the old regulations.




ORDER

The claim of entitlement to a compensable rating for 
residuals of malaria is denied.




		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 1 -


